Citation Nr: 0818333	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for chronic lumbosacral strain with degenerative 
disc disease.  

2.  Entitlement to service connection for a bilateral hip 
disorder.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to service connection for a bilateral foot 
disorder.  

5.  Entitlement to service connection for a muscle disorder 
of the lower extremities. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
October 1991.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio.  Jurisdiction over these claims is with the 
RO in Portland, Oregon.  

In March 2007, the veteran withdrew a request for a hearing 
before a Decision Review Officer.  In February 2008, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

Since the RO issued a statement of the case in April 2006, 
the veteran submitted additional evidence pertinent to this 
appeal.  By written statement dated in April 2008, he waived 
initial consideration of this evidence by the RO.  Therefore, 
the Board will consider all evidence of record, irrespective 
of when that evidence was received.  See 38 C.F.R. § 
20.1304(c) (2007).  





FINDINGS OF FACT

1.  The veteran's chronic lumbosacral strain with 
degenerative disc disease results in 70 degrees of forward 
flexion of the thoracolumbar spine, 155 degrees of combined 
range of motion of the thoracolumbar spine, spasm of the back 
muscles, slight reversal of the normal lordotic curve, and 
does not result in ankylosis, abnormal gait, incapacitating 
episodes, or radiculopathy.  

2.  A bilateral hip disorder did not have its onset during 
active service, did not manifest within one year of 
separation from active service, was not caused or aggravated 
by service-connected chronic lumbosacral strain with 
degenerative disc disease, and is not otherwise etiologically 
related to the veteran's active service.  

3.  A bilateral knee disorder did not have its onset during 
active service, was not caused or aggravated by service-
connected chronic lumbosacral strain with degenerative disc 
disease, and is not otherwise etiologically related to the 
veteran's active service.  

4.  A bilateral foot disorder did not have its onset during 
active service, was not caused or aggravated by service-
connected chronic lumbosacral strain with degenerative disc 
disease, and is not otherwise etiologically related to the 
veteran's active service.  

5.  A disorder of the muscles of the lower extremities did 
not have its onset during active service, was not caused or 
aggravated by service-connected chronic lumbosacral strain 
with degenerative disc disease, and is not otherwise 
etiologically related to the veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent, for chronic lumbosacral strain, have not been met.  
38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. §§  3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes  
5237-5243 (2007)

2.  The criteria for service connection for a bilateral hip 
disorder have not been met.  38 U.S.C.A. §§  1110, 1112, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R.   §§ 3.303, 
3.307, 3.309, 3.310 (2007).  

3.  The criteria for service connection for a bilateral knee 
disorder have not been met.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. §§  3.303, 3.310 (2007).  

4.  The criteria for service connection for a bilateral foot 
disorder have not been met.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. §§  3.303, 3.310 (2007).  

5.  The criteria for service connection for a disorder of the 
muscles of the lower extremities have not been met.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 
3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims and hereinafter, the Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Service connection was established for chronic lumbosacral 
strain in an August 2002 rating decision in which the RO 
assigned a 20 percent evaluation under Diagnostic Code 5292.  
Since that decision, the criteria for evaluating disabilities 
of the spine has been revised and the Diagnostic Codes have 
been renumbered.  The veteran filed his claim for an 
increased rating in March 2004, after the last revision of 
the rating criteria in September 2003.  Therefore, only the 
new rating criteria apply to his current claim.  

Under these revised regulations, unless intervertebral disc 
syndrome is evaluated based on incapacitating episodes, 
disabilities are evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine under 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243.  These criteria apply 
to disability of the spine with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine, a 50 percent rating is assigned for 
favorable anklyosis of the entire thoracolumbar spine, and a 
40 percent rating is assigned for either favorable anklyosis 
of the entire thoracolumbar spine or for forward flexion of 
the thoracolumbar spine limited to 30 degrees or less.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  

Also of interest in this case is that a 10 percent rating is 
assigned for disability of the thoracolumbar spine resulting 
in forward flexion greater than 60 degrees but not greater 
than 85 degrees; or a combined range of motion greater than 
120 degrees but not greater than 235 degrees; or for muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  Id.  

Note (1) directs the rater to evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2) defines normal forward flexion of the thoracolumbar 
spine as from zero to 90 degrees, normal extension as from 
zero to 30 degrees, left and right lateral flexion as from 
zero to 30 degrees, and left and right lateral rotation as 
from zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation; 240 
degrees for the thoracolumbar spine.  Id., see also Plate V.  

Note (5) defines "unfavorable ankylosis" as a condition in 
which the spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Id.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.  Id.  

Additionally, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Id.  

A 60 percent evaluation is assigned where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  A 40 percent rating is assigned 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Id.  A 20 percent rating is 
assigned where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  Id.  

Note (1) states that for purposes of evaluations under 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In October 2004, the veteran underwent VA examination of his 
spine.  He reported that his back pain had increased since 
his initial grant of service connection and that he suffered 
pain in the lower extremities as well as his low back.  He 
also reported that he had not had any incapacitating 
episodes.  

Range of motion of his thoracolumbar spine was measured as 70 
degrees of forward flexion, 15 degrees of extension, 50 
degrees of rotation and 20 degrees of lateral flexion.  As 
lateral flexion and rotation are by definition in two 
directions, these measurements would logically represent 50 
degrees of right rotation, 50 degrees of left rotation, 20 
degrees of right lateral flexion, and 20 degrees of left 
lateral flexion, respectively.  However, interpreting the 
results in a manner most favorable to the veteran results in 
lateral extension of 10 degrees to the right and 10 degrees 
to the left, and lateral rotation of 25 degrees to the right 
and 25 degrees to the right.  This results in 155 degrees of 
combined range of motion of the thoracolumbar spine, 
providing evidence against a claim for a higher evaluation 
based on loss of range of motion.  

The examiner reported that the veteran complained of pain 
throughout the range of motion maneuvers.  He also commented 
that the veteran returned from flexion with very little pain.  
Taken together, these statements indicate that application of 
the DeLuca factors does not result in range of motion more 
limited by pain than that range of motion measured by the 
examiner.  

A finding of increased limitation of motion due to pain 
requires a finding of pain based on visible behavior of the 
veteran.  The reports states only that the veteran complained 
of pain.  Here, the visible behavior was a return from 
flexion with very little pain.  The Board does not take the 
complaint of pain, when made in the context of exhibiting 
very little pain, to constitute behavior demonstrating 
limitation of motion due to pain.  

It is telling that the veteran showed very little pain on 
return from flexion.  Return from flexion is not a maneuver 
executed for measurement, but rather is simply a return to a 
neutral position.  Returning to the neutral position is a 
motion of which one would naturally pay little attention, 
that is, a motion that is almost an afterthought.  The lack 
of any significant visible pain during this motion is 
evidence that the veteran's complaints of pain does not 
provide a basis to grant the veteran additional compensation 
based on limitation of motion.

The Board finds that the veteran's range of motion of the 
thoracolumbar spine is not limited by pain to less than that 
measured during the examination.  There is no evidence that 
motion is limited by any other factor listed in 38 C.F.R. §§ 
4.40, 4.45, or 4.59.  Additionally, these measurements 
indicate that the veteran does not suffer from ankylosis.  

The Board has considered the findings in VA treatment notes 
of approximately one month after the VA examination.  A 
clinical examination of the veteran's low back revealed 
exquisite tenderness to direct palpation of his entire spine 
but with minimal response to palpation of paraspinous 
musculature.  He exhibited jerking with palpation but not 
guarding or tenderness to any physiologic distribution of 
nerves.  Flexion was to 60 degrees with the veteran's 
response to extension of just tilting his head back.  

These clinical findings are evidence favorable and 
unfavorable to the veteran's claim for a higher rating.  The 
more subjective results, such as response to palpation of the 
spine, appear to indicate greater disability, while the less 
subjective results, such as the finding of no guarding or 
tenderness to any physiologic distribution of nerves, 
indicate a rather mild disability.  Here, the objective 
results of the clinical evaluation are in agreement with the 
October 2004 examination results.  The Board finds that the 
more objective clinical findings more accurately reflect the 
level of disability caused by the veteran's chronic 
lumbosacral strain with degenerative disc disease.  Given the 
closeness in time between the October 2004 examination and 
these clinical findings, the October 2004 examination report 
is the most probative evidence of record.  

No evidence of record shows that the veteran has ever been 
prescribed bed rest in treatment for his chronic lumbosacral 
strain with degenerative disc disease.  During the October 
2004 examination he reported that he had not had any 
incapacitating episodes.  All evidence is against assigning a 
rating based on incapacitating episodes of intervertebral 
disc syndrome.  

The veteran's combined range of motion of the thoracolumbar 
spine was 155 degrees, forward flexion was 70 degrees, there 
was observed muscle spasm of the paraspinal muscles but the 
veteran's gait was observed to be normal.  X-ray results from 
May 2002 show that the veteran had slight reversal of the 
normal lordotic curve without any mention abnormal gait or 
abnormal spinal contour.  

Only the x-ray evidence of a slight reversal of the normal 
lordotic curve, to the extent that his could be considered 
reverse lordosis caused by his disability, meets the criteria 
for a 20 percent rating.  Absent that finding, the veteran's 
chronic lumbosacral strain with degenerative disc disease 
falls squarely within the criteria for a 10 percent rating.  
No other evidence of record presents a more disabling picture 
of as to orthopedic manifestations.  Therefore it would be 
inappropriate to assign a rating for the orthopedic 
manifestations of this disability higher than the 20 percent 
already assigned by the RO.  It appears clear that the RO 
took into consideration the veteran's complaints of pain in 
awarding the current evaluation.    

Simply stated, without taking into consideration the 
veteran's complaints of pain, the current evaluation could 
not be justified, let alone a higher evaluation. 

The Board has also considered whether a separate rating is 
warranted for neurological manifestations of the veteran's 
chronic lumbosacral strain with degenerative disc disease.  
The October 2004 examination report indicates that the 
veteran reported no tingling or numbness of the lower 
extremities.  He denied any bladder or bowel dysfunction.  
Reflexes were normal at the Achilles at 2 plus, but hyper-
accentuated with hyperactivity.  Knee jerks were equal 
bilaterally.  He had normal sensation from hip to toe 
bilaterally, negative straight leg rising bilaterally, 
negative crossover for any radicular component, and was able 
to heel toe walk.  Strength was 5 out of 5 for extensor 
halluces longus dorsiflexion, plantar flexion, inversion, 
eversion, knee flexion and extension, and hip flexion and 
extension.  The examiner stated that he found no deficits in 
the lower extremities.  The veteran's gait was normal.  

Other than the hyper-accentuated Achilles reflexes, the 
neurological examination yielded normal results.  There is no 
report that the hyper-accentuated reflexes were abnormal for 
this veteran or that such resulted from his chronic 
lumbosacral strain with degenerative disc disease.  The 
examiner's statement that there were no deficits in the lower 
extremities is evidence against assigning a separate rating 
for neurological manifestations.  

VA treatment records provide additional evidence against 
assigning a separate neurological rating.  Following reports 
of decreased sensation of the left leg, magnetic resonance 
imaging (MRI ) of the lumbar spine was ordered in June 2004.  
That study was carried out in September 2004, yielded an 
impression of "mild" multilevel disc disease with no 
evidence for significant impingement on neural structures, 
providing more evidence against this claim.  

Further, a note from November 2004, under a heading for 
ruling out sciatica, stated that the MRI was without evidence 
for nerve impingement.  The physician also commented that the 
veteran's back pain was not related to any prior vertebral 
injury, but merely the result of a person who has very little 
physical exercise.  The veteran had requested a back brace 
and cane and expressed his belief that he needed surgery.  
The physician declined to provide the brace and cane stating 
that these would decrease functionality.  These notes show 
that the veteran has pain radiated from his back into his 
lower extremities but no radiculopathy.  

Weighing the findings of medical practitioners that there was 
no radiculopathy and the MRI results showing no nerve 
impingement against the hyperactive reflexes, and considering 
the veteran's conflicting reports of numbness, the Board 
finds that the preponderance of the evidence is against 
assigning a separate rating for neurological manifestations 
of the veteran's low back disability.  

In summary, the preponderance of the evidence is against 
assigning a higher rating or an additional rating for the 
veteran's chronic lumbosacral strain with degenerative disc 
disease for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  This evidence is not so evenly balanced so as 
to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Service connection

The veteran seeks to establish service connection for 
separate disabilities of his hips, knees, feet, and muscles 
of the lower extremities.  In his May 2004 claim, the veteran 
asserted that he has disorders of his legs, feet, and muscles 
of his back and legs, secondary to his service connected 
chronic back strain with degenerative disc disease.  He 
reported that the muscles of his back and legs "spasm all 
the time."  During the October 2004 VA examination, the 
veteran reported that he had bilateral hip pain, stating his 
belief that this was not related to his back disability but 
was due to marching during service.  He also stated that he 
did not belief that his foot pain was connected to his back 
disability but was the result of standing in cold weather and 
marching.  Finally, the veteran reported his belief that his 
knee pain was due to wear and tear during service but not 
necessarily due to his back.  

These shifting theories presented by the veteran demonstrate 
that his claims are not based on objective evidence or even a 
subjective correlation between his symptoms and service.  
Rather, the claims rest ultimately on speculation as to why 
he has pain of the lower extremities many years after 
service.  

To the extent that the veteran sought to establish service 
connection for a separate disability for spasm of his back 
muscles, that symptom is a manifestation of a disability for 
which service connection has already been established, 
chronic lumbosacral strain.  His back muscle spasm has 
already been addressed in the "Increased rating" section of 
this decision.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2005 & 2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

38 C.F.R. § 3.310 was revised during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  Generally, in such cases, the Board must determine 
which version should be applied and/or the respective time 
periods for application of the revised and unrevised 
versions.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  This depends on whether the 
revision is to be given retroactive effect.  The only part of 
the regulation that affects the outcome of this decision (and 
the RO's decision) is subsection (a).  That subsection was 
left unchanged by the revision.  Therefore, an analysis of 
whether retroactive effect is to be given to the revised 
version is not necessary.  

The amendment left unaffected subsections (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but redesignated as subsection (c) in the revised version.  
The revision consisted of a new subsection (b) which states 
in full:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service 
connected disability.  In this case, the evidence establishes 
that there has been no such increase in severity.  Therefore, 
the Board does not reach that portion of 38 C.F.R. § 3.310 
that was revised.  As the revision does not affect the 
outcome of this decision, there is no reason to determine 
which version is applied.  In either case, only subsection 
(a) is for application and that subsection is identical in 
both versions.  In short, the subsection of 38 C.F.R. § 3.310 
applicable to this case was not revised during the course of 
this appeal.  

Service medical records are absent for evidence that the 
veteran sought treatment for knee or hip symptoms.  In an 
August 1991 separation report of medical history, the veteran 
indicated that he either then had or had previously had 
cramps in his legs and recurrent back pain.  On the reverse 
side of this report he indicated that he had been on medical 
profile for two weeks for strained back and muscle spasms.  A 
physician noted on this form that the veteran had episodic 
muscle cramps and recurrent low back pain.  

An associated separation report of medical examination shows 
that the veteran had normal clinical evaluations for his 
neurologic system, his feet, lower extremities, spine and 
other musculoskeletal system, providing more evidence against 
these claims.

Service medical record treatment notes from September 1991 
report that the veteran had a left foot inversion injury 
consisting of pain under his left foot.  Objective 
examination revealed that the veteran's foot was not swollen, 
there was no obvious deformity present, distal pulse and 
sensation were normal, and x-rays were normal.  The clinician 
observed that the veteran appeared to be in pain when walking 
and on palpation.  He was diagnosed with foot pain and told 
to not run for three days.  

These service medical records are evidence against the most 
of the veteran's claims for service connection.  The records 
show that he had no hip or knee disorder at separation from 
service and the only mention of a foot injury is not evidence 
of other than an acute injury; i.e. x-rays were normal and 
there was no abnormality noted.  The reported leg cramps 
provide evidence favorable to his claim for a muscle 
disorder.  

The veteran was separated from service in October 1991.  The 
first medical evidence following that separation is from nine 
years later, in October 2000.  In February 2001 a 
chiropractor, "R.C.", D.C., signed a report indicating that 
the veteran had suffered a cervical, thoracic, and lumbar 
sprain/strain as the result of a car accident in October 2000 
(years after service).  Those records contain an endorsement 
by the veteran that he suffered weak leg or foot, 
tingling/numbness, low and mid back pain, neck pain, and 
numbness in the toes.  These notes also contain the veteran's 
report that he had similar symptoms while in the military.  
There is no mention of leg cramps.  

This is evidence that the veteran had symptoms of his service 
connected low back disability, but do not clearly contain any 
endorsement by a medical professional that his reported lower 
extremity symptoms were evidence of lower extremity 
disabilities.  Hence, this is evidence against a finding of 
separate disabilities of his lower extremities due to 
service, including his service connected low back disability.  

This is also some evidence that symptoms of the veteran's 
lower extremities are connected to a motor vehicle accident 
after service.  This is additional evidence against a grant 
of service connection for disorders of his lower extremities.  

In May 2002, the veteran underwent a VA examination of his 
back to determine whether service connection was warranted 
for a low back disability.  During that examination the 
veteran reported that he had low back pain with occasional 
radiation into both buttocks and occasional radicular pain 
into his thighs.  He also reported that pain radiated into 
his calves when he performed strenuous activities such as 
mowing the law or heavy lifting.  

Examination revealed hyperactive lower extremity reflexes, 
equal bilaterally.  Sensation to light touch and muscle 
strength of the lower extremities were normal.  

The May 2002 examination report is not evidence of a separate 
disability of the veteran's lower extremities.  Indeed, his 
lower extremities were found to be normal.  Rather, this is 
evidence of pain radiated from his service-connected chronic 
lumbosacral strain.  The May 2002 examination report does not 
provide any evidence that the veteran had a disorder of his 
feet, knees, hips, or muscles of the lower extremities.  

In October 2004, the veteran underwent VA examination of his 
feet, joints, muscle, and spine.  The examiner indicated that 
he had reviewed the veteran's chart as well as results of an 
MRI.  The MRI showed mild multilevel degenerative disc 
disease, primarily involving L1-2 and L5-S1 but without 
evidence of significant impingement of the neural structures.  
The veteran reported instabilities of his hips and legs as 
well as muscle spasms.  He denied any locking, clicking, 
popping, numbness, tingling, or any mechanical symptoms of 
his knees; just a deep ache.  

The veteran also reported that had painful feet but denied 
any numbness, tingling, tremors, or weakness in his feet on 
the day of the examination.  He stated that he could still 
feel everything from his hip to toe, bilaterally, but that it 
"just feels funny and different."  

In describing his muscle cramps, he stated that these start 
in his back and buttocks and go down to his feet.  He denied 
instability, trauma, or loss of strength, stating that he 
just had spasms that tighten up every night and then are sore 
for the rest of the day.  

Physical examination showed normal Achilles reflexes at 2 
plus, but hyper-accentuated with hyperactivity.  Knee jerks 
were equal compared bilaterally.  Sensation was normal from 
hip to toe bilaterally.  There was tenderness to palpation 
about the erector spinae group of the lumbar spine and the 
sacroiliac joints.  Strength was 5 out of 5 for all lower 
extremity motions tested from hip to toe, including extensor 
halluces longus, dorsiflexion, plantar flexion, inversion, 
eversion, knee flexion and extension, and hip flexion and 
extension.  

The examiner commented that he found no deficits in the 
veteran's muscles and no spasm in the lower legs.  Muscle 
spasms of the legs were not observed during the examination.  

The examiner assessed the veteran with chronic foot sprain 
with short fifth metatarsal tender to palpation and shown as 
mild deformity on x-rays; bilateral chronic knee strain, and 
chronic leg muscle spasm although the examiner stated that it 
was unclear why the veteran had the reported leg muscle 
spasm, other than due to disuse.  The veteran had normal 
range of motion of the hips but complained of pain in all 
range of motion maneuvers.  Similarly, he had normal range of 
motion of the knees with negative McMurray's click test, and 
no instability found upon various stress testing of the 
knees.  He did have tenderness around the peripatellar 
region.

Bilateral hip trace degenerative arthritis, was assessed from 
x-ray evidence, but the examiner stated that he did not find 
that to be a symptomatic problem because there were no 
abnormalities present, rather finding that the veteran's 
described hip pain was actually low back pain.  

Based on the x-ray evidence and the demonstrated functional 
range of motion, strength, coordination, and endurance, with 
no gross abnormalities, the examiner concluded that there was 
no evidence to indicate that the legs, knees, hips, and feet 
are service-connected to his lumbar spine.  This examination 
report and medical opinion are strong evidence that the 
veteran has no disability of his lower extremities, including 
his hips, that is related, whether by causation or 
aggravation, to his service connected low back disability.  

This report is strong evidence that the veteran's claimed 
bilateral hip, feet, and knee, and muscle disorders, are not 
otherwise related to his service.  Of note, is that the 
examiner was fully aware that the veteran attributed some of 
his claimed disabilities directly to his service because the 
examiner included in his report the veteran's speculation 
that marching, standing, exposure to cold weather and wear 
and tear caused his claimed disorders.  Yet the examiner made 
no comment that the veteran's claimed disabilities were 
related directly to his service.  

The Board does not find this lack of comment to be a 
deficiency in the examination report.  Rather, given that the 
veteran's attribution of this connection was so obviously a 
statement only of possibilities, unsupported by any evidence, 
the examiner merely refrained from commenting.  This is not a 
reason to request another medical opinion.  The service and 
post-service medical records clearly provide a basis to deny 
these claims on a direct basis, outweighing the veteran's 
contentions. 

The Board has considered whether the veteran's reported 
nightly leg spasms taken with his report of leg cramps at 
separation from service are sufficient evidence to grant a 
claim for service connection for a muscle disorder or to 
request a medical examination.  However, two factors militate 
strongly against that outcome.  

First, more than nine years passed between the veteran's 
report of leg cramps at separation from service and the first 
report of treatment regarding symptoms of his legs, in 
February 2001.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (a long delay in reporting symptoms of an 
illness is evidence against the credibility of continuity of 
symptomatology).  

Secondly, that report of leg symptoms did not include leg 
cramps and followed an automobile accident in the year 2000.  
That the veteran reported that he suffered similar symptoms 
in 1988 is evidence that those symptoms had subsided and any 
new symptoms of his lower extremities, including leg cramps, 
are unrelated to his service and, if anything, related to his 
car accident.  Thus, the Board finds no evidence that the 
veteran's reported leg cramps at separation from service are 
related to his more recent reports of leg spasms at night.  

Furthermore, the veteran's speculations in these matters are 
not competent evidence.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge);  see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The Board is aware that some "quasi" medical questions do 
lend themselves to competent lay opinion evidence.  These 
include the diagnosis of a condition may be diagnosed by its 
unique and readily identifiable features, such as flat feet 
or varicose veins.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, lay evidence is not competent to answer 
more complex questions that are clearly of a medical nature.  
Id. at 309 (citing Layno, supra, which cautioned that lay 
testimony that a veteran suffered from bronchial asthma was 
not competent evidence because the matter required medical 
expertise); see also Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (stating that unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis).  

The Board finds that the question of whether standing and 
marching during service caused symptoms of the veteran's leg 
muscles or feet many years after service are questions more 
similar to diagnosing asthma and rheumatic fever than noting 
visible flat feet, varicose veins, or a dislocated soldier.  
In short, his lay statements as to these matters are not 
competent evidence.  

Submitted by the veteran in are letters from laypersons 
reporting their personal observation of the veteran's 
symptoms.  These letters tend to prove only that the veteran 
has pain in his back and lower extremities.  To the extent 
that the lay letters, or for that matter, the veteran's own 
statements are offered to prove the etiology of his symptoms, 
that is, that his symptoms are separate disabilities either 
directly or secondarily related to service, this lay evidence 
is not competent evidence. 

In March 2008, the veteran submitted a letter from "S.H.", 
D.C.  This chiropractor stated that she had reviewed the 
veteran's file and that it was more likely than not that his 
bilateral hip condition and knee symptoms are related to his 
lumbar spine disability, stating:

[i]t is known that spinal facet pain 
commonly refers pain to the hips and 
knees.  In addition, pain in the low back 
of chronic nature such as yours, causes 
compensation of surrounding structures 
such as the hips and knees from abhorrent 
or adaptive motion, ultimately causing 
symptoms of pain in these areas.  

She also stated that the veteran's lumbar disability "could 
subsequently be causing bilateral foot pain, however I make 
his opinion with less certainty."

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. 
Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

The March 2008 letter from Dr. S.H. adds little, if anything, 
to support the veteran's claims.  To the extent that the 
chiropractor states that the veteran has referred pain, the 
letter does not provide a finding of service connection for a 
hip or knee disability, but merely supports a conclusion that 
pain in the veteran's lower extremities is radiated pain for 
which he is already compensated by the disability rating for 
his chronic lumbosacral strain with degenerative disc 
disease.  See 38 C.F.R. 4.71a General Formula for Rating 
Diseases and Injuries of the Spine (2007) (providing that the 
criteria for evaluating spine disabilities applies with or 
without symptoms such as pain and whether or not the pain is 
radiated).  

With regard to her statement of "compensation of surrounding 
structures such as the hips and knees from abhorrent or 
adaptive motion, ultimately causing symptoms of pain in these 
areas," as such could be construed as an opinion of separate 
disabilities of the lower extremities, this opinion is 
afforded little probative weight.  She does not point to any 
clinical evidence that this veteran's hips or knees have 
suffered damage due to his chronic lumbosacral strain.  
Rather, her opinion is merely speculation and a statement of 
possibilities.  Such opinions cannot support a grant of 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (the Court found evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

Similarly, and acknowledged by Dr. S.H., her statement 
regarding any connection between his reported foot symptoms 
and his low back disability is pure speculation.  

In contrast, the October 2004 examiner and the VA clinicians 
who treated the veteran in 2004 and 2005 found no evidence of 
separate disability to his hips or knees due to his back.  
There opinions were based on review of the veteran's medical 
history as well as examination of the veteran.  These are not 
speculative opinions as to possibilities.  Rather the 
opinions are stated in terms of facts specific to this 
veteran.  For these reasons, the Board affords the opinion 
rendered by the October 2004 examiner and the findings of the 
VA clinicians considerably greater probative weight than that 
contained in Dr. S.H.'s letter.  

In summary, the preponderance of evidence all the evidence of 
record, taken as a whole, shows that the veteran has no 
disability of the lower extremities or muscles that is 
related, either by causation or aggravation, to his service 
connected lumbosacral strain or directly to his service.  
Hence, his appeal with regard to the service connection 
claims must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was partially satisfied by way 
of a letter sent to the veteran in September 2004 that fully 
addressed all four notice elements as such apply to other 
than effective dates and disability ratings.  That letter was 
sent prior to the initial RO decision in this matter.  

The September 2004 letter informed the veteran of what 
evidence was required to substantiate the claims to establish 
service connection based on a theory of secondary service 
connection.  As stated in 38 U.S.C.A. § 5103, VCAA notice is 
triggered by receipt by VA of a claim for benefits.  The 
veteran claim, received in May 2004, stated that he sought 
service connection for lower extremity disorders as secondary 
to his service-connected chronic lumbosacral strain.  
Therefore, the September 2004 notice letter was properly 
tailored to his claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); see also Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The letter also informed the veteran of VA's and the 
veteran's respective duties in obtaining evidence and asked 
him to submit evidence and/or information in his possession 
to the RO.  

The September 2004 letter told the veteran that to 
substantiate his claim for a higher rating for chronic 
lumbosacral strain the evidence must show that his disability 
had gotten worse.  This is clearly not in conformance with 
the Court's holding in Vazquez.  Nor did this letter provide 
notice as to assignment of disability ratings or effective 
dates for any of the veteran's claims.  

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In April 2006, the RO sent the veteran an additional notice 
letter.  That letter was not followed by a readjudication of 
his claim by the RO.  Hence, the notice defects were not 
cured.  

Although VCAA notice errors are present, this is not a reason 
to delay adjudication of this appeal.  Rather, a delay in 
adjudication to provide additional notice is only required if 
the notice errors affected the essential fairness of the 
adjudication.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  

With regard to the lack of notice as to how VA assigns 
disability ratings and effective dates, as those 
determinations are pertinent to the veteran's claims to 
establish service connection, the error is harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed conditions.  Similarly, the absence of notice as to 
effective dates, as such applies to the veteran's claim for 
an increased rating for lumbosacral strain, is harmless 
error.  The RO denied the claim and the Board has denied his 
appeal, so no effective date will be assigned.  

As to the defect in notice with regard to establishing a 
higher rating for chronic lumbosacral strain, the April 2006 
letter notice letter substantially complied with the notice 
requirements clarified by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  That letter informed the 
veteran that disability ratings between 0 and 100 percent are 
assigned based on a schedule for evaluating disabilities 
found in title 38 of the Code of Federal Regulations.  This 
is tantamount to telling him that ratings are assigned based 
on diagnostic codes, given that diagnostic codes are found in 
title 38 of the Code of Federal Regulations.  This letter 
provided the veteran with examples of the kinds of evidence 
that would be considered in determining a disability rating.  
Included in this list were statements from employers as to 
work related issues and statements from people who had 
observed how the veteran was affected by symptoms of his 
disability.  This thus provided notice that disability 
ratings would be assigned based on how his service connected 
disability, or disability or which he sought service 
connection, affects his employment and daily life.  Absent 
from any VCAA notice letter is mention that the veteran's 
back disability would be evaluated based on range of motion 
measurements.  

In determining whether the remaining uncured errors 
prejudiced the veteran, consideration must be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision."  Vazquez 22 Vet. App. at 46.  

The administrative process since the initial adjudication of 
the veteran's claim for an increased rating has been such 
that the essential fairness of this case has not been 
affected by the lack of readjudication following the April 
2006 letter and the lack of VCAA notice that measurements of 
motion would be used to evaluate the veteran's back 
disability.  

Participation in the October 2004 examination provided the 
veteran with more information than could have been provided 
by VCAA notice that measurement of motion would be a factor 
in assigning his disability rating.  The April 2006 statement 
of the case provided the veteran with the full text of the 
criteria for rating his back disability as well as the 
measurements obtained during the examination.  Following that 
examination and statement of the case, the veteran had a 
hearing before the undersigned.  These processes provided the 
veteran with approximately two years to read the statement of 
the case, consult with his representative, gather evidence 
and formulate argument.  He testified during the February 
2008 hearing and was represented at that hearing.  Since the 
hearing he has submitted additional evidence and requested 
that his appeal be decided without additional delay.

This extensive administrative process has insured that the 
essential fairness of this decision is unaffected by the 
defects in VCAA notice.  No benefit would flow to the veteran 
by remanding this matter to provide him with notice of that 
which has already been provided by the administrative 
process.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991)

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran has submitted evidence from 
private medical practitioners and he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  An examination 
was afforded the veteran in October 2004.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


